Exhibit 99.1 {Charles & Colvard Logo} NEWS RELEASE 300 Perimeter Park Drive, Suite A Morrisville, North Carolina 27560 919.468.0399 Company Contact: Timothy Krist Chief Financial Officer 919.468.0399, ext. 295 tkrist@charlesandcolvard.com Investor Relations: Fran Barsky 919.244.7357 fbarsky@charlesandcolvard.com FOR IMMEDIATE RELEASE CHARLES & COLVARD REPORTS FOURTH QUARTER AND FISCAL YEAR 2009 FINANCIAL RESULTS · 10% increase in fourth quarter net sales over third quarter 2009 · $7.4 million cash and no debt · Positive cash flow from operations: $563,000 in fourth quarter, $1.9 million in 2009 MORRISVILLE, N.C., February 25, 2010 - Charles & Colvard, Ltd. (NASDAQ: CTHR), the sole manufacturer of moissanite jewels, The Most Brilliant Jewel in the WorldTM, announced today its financial results for the fourth quarter and fiscal year ended December 31, 2009. Net sales for the quarter were $2.4 million, down 33% from $3.5 million in the fourth quarter of 2008. Net sales for fiscal year 2009 were $8.3 million, down 44% from $14.7 million in the same period of 2008. Sales continued to be impacted by the economic recession, which has measurably affected the retail and jewelry industries, combined with reduced demand from major retailers who curbed purchases due to current levels of moissanite inventory. However, net sales for the quarter were up 10% over net sales of $2.1 million in the third quarter of The net loss for the quarter was $440,000, or $0.02 per diluted share, as compared to a net loss of $1.3 million, or $0.07 per diluted share, in the fourth quarter of 2008. The fourth quarter 2009 results included a reserve on a note receivable of $170,000 and an impairment loss on long-lived assets of $146,000, both of which are expected to be non-recurring. The fourth quarter 2008 results included a reversal of a bad debt expense of $1.9 million related to a receivable settlement with a wholesale customer. The net loss for fiscal year 2009 was $3.4 million, or $0.18 per diluted share, representing a $2.8 million, or 45%, improvement over the net loss of $6.2 million, or $0.34 per diluted share, in the same period of 2008. Offsetting sales declines during fiscal year 2009 was a 46% reduction in costs and expenses when compared with fiscal year 2008, due to lower sales and cost control measures, including a reduction in headcount and decreased expenses for sales and marketing programs. Randy N.
